                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS
___________________________________
                                     )
DOMINIC OLIVEIRA,                    )
on his own behalf and on behalf of   )
all others similarly situated,       )
                                     )
                      Plaintiffs,    )    Civil Action No. 1:15-cv-10603-PBS
v.                                   )
                                     )
NEW PRIME INC.,                      )
                                     )
                      Defendant.     )
___________________________________ )

                               JOINT STATUS REPORT

       In anticipation of the status conference scheduled for February 26, 2019, the

parties submit this status report regarding the current status of discovery and motion

practice and a proposed schedule for the case.

I.    Status of Discovery and Motion Practice.

      Prior to the Supreme Court’s acceptance of this case on certiorari, the parties had

begun discovery on the named plaintiff’s individual claims. The parties had exchanged

an initial round of discovery responses and were in the process of scheduling the

depositions of the named plaintiff and the Rule 30(b)(6) witness(es).

      Additionally, shortly before the stay was imposed pending the Supreme Court’s

decision, Defendant had filed a motion to deny class/conditional certification, to which

Plaintiffs have filed an opposition. ECF Docket Nos. 118, 125.

      The parties disagree regarding the resolution of the motion to deny

class/conditional certification. Their respective positions are set forth below:




                                             1
II.    Plaintiffs’ Position: Because Defendant’s pending motion will require the Court

to address many of the same issues that will be presented on Plaintiffs’ motion for class

certification under Fed. R. Civ. P. 23 and Plaintiffs’ motion for conditional certification

under 29 U.S.C. § 216(b), Plaintiffs propose that the most efficient course is to for the

Court to hold off on deciding Defendant’s motion (or to deny the motion without

prejudice) to allow Plaintiffs to complete the additional discovery necessary in order to

be ready to file the class and conditional certification motions. Specifically, prior to

moving for class and conditional certification, Plaintiffs need some additional time to

complete Local Rule 37.1 conferences relating to discovery production and to conduct

the already noticed Rule 30(b)(6) deposition (as well as other limited discovery relating

to class certification issues). Accordingly, Plaintiffs propose that the Court deny

Defendant’s motion without prejudice, to be re-filed as part of the class certification

briefing schedule. Alternatively, if the Court is inclined to hear Defendant’s motion at

this time, Plaintiffs request the opportunity to file a supplemental opposition brief to

address the impact of the Supreme Court’s decision and/or any other intervening legal

authority on the issues raised in Defendant’s motion. Plaintiffs would be prepared to

file this supplemental opposition brief within two weeks after the Court’s imposition of

an updated schedule in the case.

Defendant’s Position: Rule 23(c)(1)(A) requires that class certification be resolved “[a]t

an early practicable time.” Fed. R. Civ. P. 23(c)(1)(A). As set forth in Defendant’s

motion, the fact that the absent class members are subject to enforceable arbitration

agreements means that class certification must be denied. Thus, there is no basis for the




                                              2
Court to hold the motion in abeyance pending fact discovery that is relevant to other

class certification issues. Plaintiffs already filed their opposition to the motion, prior to

entry of the stay. Defendant intends to submit a reply brief, to which Plaintiffs

previously consented, on or before March 1, or (if the Court permits Plaintiffs to file a

supplemental brief), within two weeks of the date that supplemental brief is submitted,

and will then be prepared to argue the motion at the Court’s earliest convenience.

II.    Parties’ Proposed Schedule.

       The parties propose the following schedule for completion of pre-class

certification discovery (which will involve further discovery related to plaintiffs’

individual claims as well as to generally applicable policies, including depositions of

the named plaintiff and Rule 30(b)(6) witness(es)) and briefing:

       1.     Deadline to complete pre-class certification discovery: July 15, 2019.

       2.     Briefing on Plaintiffs’ motions for class and conditional certification:

Plaintiffs to file motions for class and collective certification no later than August 30,

2019; Defendant’s oppositions to be filed thirty days later; and Plaintiffs’ replies to be

filed 14 days later.

       3.     Additional deadlines: The parties to file proposed schedule, if necessary,

within 14 days after the Court’s ruling on class and collective certification.




                                              3
Respectfully submitted,

DOMINIC OLIVEIRA,                        NEW PRIME, INC.
on behalf of himself                     By its attorneys,
and all others similarly situated,

By their attorneys,

 /s/ Brant Casavant                       /s/ Amanda C. Manchin
Andrew Schmidt, Esq.                     Jason C. Schwartz*
  Admitted pro hac vice                   (VA #43635; DC #465837; MD #201006080003)
Andrew Schmidt, PLLC                      jschwartz@gibsondunn.com
97 India St.                             Joshua S. Lipshutz
Portland, ME 040101                       (BBO #675305)
Tel. (207) 619-0320                       jlipshutz@gibsondunn.com
Fax. (207) 221-1029                      Amanda C. Machin*
Andy@MaineWorkerJustice.com               (DC #1008932; VA #82364)
                                          amachin@gibsondunn.com
Hillary Schwab (BBO #666029)             Stephanie E. Pearl
Brant Casavant (BBO #672614)              (BBO #693941)
FAIR WORK P.C.                           GIBSON, DUNN & CRUTCHER LLP
192 South Street, Suite 450              1050 Connecticut Avenue, N.W.
Boston, MA 02111                         Washington, D.C. 20036
Tel. (617) 607-3261                      (202) 955-8500
Fax. (617) 488-2261
hillary@fairworklaw.com                  Theodore J. Boutrous, Jr.*
brant@fairworklaw.com                     (CA #132099; DC #420440; NY #518550)
                                          tboutrous@gibsondunn.com
Attorneys for the Plaintiffs.            GIBSON, DUNN & CRUTCHER LLP
                                         333 South Grand Avenue
                                         Los Angeles, CA 90071
                                         (213) 229-7000

                                         *Admitted pro hac vice.

                                         Dated: February 21, 2019.




                                     4
                               CERTIFICATE OF SERVICE

       I hereby certify that on February 21, 2019, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system which will send a notice of

electronic filing to all counsel of record.


                                                        /s/ Brant Casavant
                                                       Brant Casavant




                                              5
